TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00175-CV


Boknam Chong, Appellant

v.

Texas Department of Protective and Regulatory Services, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. FM200584, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Boknam Chong appeals from the judgment terminating her parental rights to her
child, S.Y.  The district court found that Chong engaged in conduct or knowingly placed S.Y. with
persons who engaged in conduct that endangered S.Y.'s physical or emotional well-being.  The court
also found that Chong suffers from a mental or emotional illness or a mental deficiency that rendered
and would continue to render her unable to provide for S.Y.'s needs.
	Chong's brief is overdue.  The clerk's record was filed on April 17, 2003.  No
reporter's record was filed. (1)  Chong's brief was originally due May 7, 2003.  This Court's clerk sent
a notice informing Chong that her appeal would be dismissed unless she filed a brief, motion to
extend time to file brief, or other response by May 27, 2003.  Subsequently, however, the clerk filed
supplemental records that contained findings of fact and conclusions of law that were signed by the
district court on June 9, 2003 (supplemental record received on June 26, 2003).  Appellant's brief
was thus due no later than July 26, 2003.  No brief was filed, and this Court's clerk sent a second
notice of overdue brief, warning that the Court would dismiss absent a brief, motion, or other
response by August 5, 2003.  No brief, motion, or other response has been filed.
	Accordingly, we dismiss this appeal for want of prosecution.  See Tex. R. App. P.
42.3(b).


  
							Jan P. Patterson, Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson
Dismissed for Want of Prosecution
Filed:   October 9, 2003
1.   Although the district court appointed an attorney for Chong because she was indigent, after
trial, the district court found that Chong was not indigent and denied Chong's request for the
preparation of the clerk's record and reporter's record without charge.